ITEMID: 001-86597
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF BUGAYEV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1965 and lives in Lysychansk.
5. On 18 October 2000 the applicant obtained a judgment of the Lysychansk Court (Лисичанський міський суд Луганської області) against the Lysychansk Thermo-electric Plant (Лисичанська ТЕЦ), awarding him 13,270 hryvnyas (UAH) in salary arrears and other payments.
6. This judgment was not appealed against, became final and the enforcement proceedings were instituted to collect the judgment debt.
7. On numerous occasions the bailiffs notified the applicant that they were unable to collect the full amount of the debt, citing insufficiency of the debtor’s funds and referring to the bankruptcy proceedings pending against it. They further explained that, since the State owned more than 25% of the debtor’s share capital, it was therefore subject to the Law of 29 November 2001 “on the Introduction of a Moratorium on the Forced Sale of the State Property”.
8. On 19 January 2005 the bailiffs took a decision to terminate the enforcement proceedings, having determined that the applicant had received the full amount of the judgment debt due to him.
9. According to the applicant, fraction of the amount due to him remained outstanding.
10. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine (no. 67534/01, §§ 16-19, 27 July 2004) and Trykhlib v. Ukraine (no. 58312/00, §§ 25-32, 20 September 2005).
VIOLATED_ARTICLES: 6
